Appeal from an order of the Family Court, Onondaga County *1317(Michael L. Hanuszczak, J.), entered September 24, 2013 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights and transferred guardianship and custody of the subject children to petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Dakota H. (126 AD3d 1313 [2015]).
Present — Smith, J.P., Carni, Lindley and Valentino, JJ.